COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

SPECIALTY TIRES OF AMERICA,
INC.,


                            Appellant,

v.

ELIO VIRAMONTES,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00152-CV

Appeal from the

346th District Court

of El Paso County, Texas

(TC# 2005-1364)

MEMORANDUM OPINION

 Pending before the Court is a joint motion to set aside the trial court's judgment and remand
for entry of an agreed judgment pursuant to Tex. R. App. P. 42.1(a)(2).  The motion is granted.  We
therefore set aside the trial court's judgment without regard to the merits and remand the cause to
the trial court for rendition of judgment in accordance with the parties' agreement.  We further order
costs be assessed against the party incurring same.

						GUADALUPE RIVERA, Justice

October 7, 2009

Before Chew, C.J., McClure, and Rivera, JJ.